         Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 1 of 6




 1                                                        The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON
                                 TACOMA DIVISION
10
     STATE OF WASHINGTON,                       CIVIL ACTION NO. 17-cv-05806-RJB
11
                            Plaintiff,
12
                 v.
13
     THE GEO GROUP, INC.,
14
                            Defendant.
15

16   UGOCHUKWU GOODLUCK                         CIVIL ACTION NO. 17-cv-05769-
     NWAUZOR, FERNANDO                          RJB
17   AGUIRRE-URBINA, individually
     and on behalf of all those similarly
18   situated,                                  JOINT JUROR QUESTIONNAIRE
19                                Plaintiffs,

20               v.

21   THE GEO GROUP, INC., a Florida
     corporation,
22

23   Defendant

24

25

26


     JOINT JUROR QUESTIONNAIRE                              ATTORNEY GENERAL OF WASHINGTON
                                                                     Civil Rights Division
     (17-cv-05806/5769-RJB)                                      800 Fifth Avenue, Suite 2000
                                                                     Seattle, WA 98104
                                                                        (206) 442-4492
            Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 2 of 6




 1          Plaintiff State of Washington (Washington), Plaintiffs Ugochukwu Goodluck Nwauzor
 2   and Fernando Aguirre-Urbina (the Private Plaintiffs), and Defendant The GEO Group, Inc.
 3   (GEO) respectfully submit the following Joint Proposed Juror Questionnaire.
 4
     Dated this 24th day of April, 2020.
 5

 6   Jointly submitted,

 7    ROBERT W. FERGUSON                                s/ Jamal N. Whitehead
      Attorney General of Washington                    SCHROETER GOLDMARK &
 8                                                      BENDER
      s/ Marsha Chien                                   Adam J. Berger, WSBA #20714
 9                                                      Lindsay L. Halm, WSBA #37141
      MARSHA CHIEN, WSBA No. 47020                      Jamal N. Whitehead, WSBA #39818
10    ANDREA BRENNEKE, WSBA No. 22027                   Rebecca J. Roe, WSBA #7560
      LANE POLOZOLA, WSBA No. 50138                     810 Third Avenue, Suite 500
11    PATRICIO A. MARQUEZ, WSBA No. 47693               Seattle, WA 98104
      Assistant Attorneys General                       Tel: (206) 622-8000
12    Office of the Attorney General                    berger@sgb-law.com
                                                        halm@sgb-law.com
      800 Fifth Avenue, Suite 2000                      whitehead@sgb-law.com
13
      Seattle, WA 98104
14    (206) 464-7744                                    THE LAW OFFICE OF
      marsha.chien@atg.wa.gov                           R. ANDREW FREE
15    andrea.brenneke@atg.wa.gov                        R. Andrew Free (Pro Hac Vice)
      lane.polozola@atg.wa.gov                          P.O. Box 90568
16    patricio.marquez@atg.wa.gov                       Nashville, TN 37209
                                                        Tel: (844) 321-3221
17                                                      andrew@immigrantcivilrights.com
      Attorneys for Plaintiff State of Washington
18                                                      OPEN SKY LAW, PLLC
                                                        Devin T. Theriot-Orr, WSBA # 33995
19    AKERMAN LLP                                       20415 – 72nd Avenue S, Suite 110
                                                        Kent, WA 98032
20    s/ Adrienne Scheffey_________________             Tel: (206) 962-5052
                                                        devin@opensky.law
      COLIN L. BARNACLE
21
      CHRISTOPHER J. EBY                                MENTER IMMIGRATION LAW,
22    ASHLEY E. CALHOUN                                 PLLC
      ADRIENNE SCHEFFEY                                 Meena Menter, WSBA # 31870
23    1900 Sixteenth Street, Suite 1700                 8201 – 164th Avenue NE, Suite 200
      Denver, CO 80202                                  Redmond, WA 98052
24    Telephone: (303) 260-7712                         Tel: (206) 419-7332
                                                        meena@meenamenter.com
25    Fax: (303) 260-7714
      colin.barnacle@akerman.com                        Attorneys for Private Plaintiffs
26    christopher.eby@akerman.com


       JOINT JUROR QUESTIONNAIRE                                     ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       (17-cv-05806/5769-RJB)                                             800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104
                                                                                 (206) 442-4492
          Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 3 of 6




 1   ashley.calhoun@akerman.com
     adrienne.scheffey@akerman.com
 2

 3   III BRANCHES LAW, PLLC

 4   s/ Joan K. Mell___________________
     JOAN K. MELL, WSBA #21319
 5   1019 Regents Boulevard, Suite 204
     Fircrest, Washington 98466
 6
     Telephone: (253) 566-2510
 7   Facsimile: (281) 664-4643
     joan@3brancheslaw.com
 8
     Attorneys for Defendant The GEO Group, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT JUROR QUESTIONNAIRE                        ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
      (17-cv-05806/5769-RJB)                                800 Fifth Avenue, Suite 2000
                                                                Seattle, WA 98104
                                                                   (206) 442-4492
          Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 4 of 6


                             JUROR QUESTIONNAIRE

PLEASE COMPLETE THE BLANKS ON THIS QUESTIONNAIRE. THIS INFORMATION
WILL SHORTEN THE JURY SELECTION PROCESS AT TIME OF TRIAL.

Name:

City or area of residence:

Length of time residing in Washington:

If less than three (3) years, where did you last reside:

Age:_______________                           Marital Status: ______________

Occupation & Job Title:_________________________________________________________
                         (If retired, please give previous occupation)
Employer:

Number and ages of children:

Occupations of members of household:

Number of years you completed in school: ______________

Degrees/certifications/licenses received:

Have you ever served as a juror?

If so, please state:

        year(s) (If not certain give approximate year(s):

        court(s):

        type of case(s):


I CERTIFY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE
BEST OF MY INFORMATION AND BELIEF.


DATE:                            SIGNATURE:

Number: (Not your participant number. Leave blank until assigned a juror badge or
card)
         Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 5 of 6


              ADDITIONAL JUROR QUESTIONNAIRE
Have you or a close family member ever been imprisoned, civilly detained, or detained while
pending trial? ___________ If yes, what was the facility?

Have you or a close family member or friend ever been involved in a lawsuit? Yes / No (circle
one). If yes, please describe:


As an employer or employee, have you or a close family member or friend ever been in a dispute
with an employer or employee? [ ] Yes      [ ] No. If yes, please describe:


Do you have an opinion about whether immigration detention facilities should be operated by
private companies? Please explain your answer:

Do you know anyone who has been in detention, been deported or could be detained/deported
based on a challenge to his or her legal status? [ ] Yes [ ] No

Do you know anyone who has been through the U.S. citizenship process or has become a
naturalized citizen? [ ] Yes     [ ] No

Do you think too many immigrants come to the United States?
      [ ] Agree            [ ] Disagree          [ ] Other
      Please explain:


Is your opinion about immigrants
        [ ] Generally positive       [ ] Generally negative        [ ] Generally neutral
        Please explain:


Do you think minimum wage laws hurt employers?
      Please explain:

Where do you get your news? (Please check all that apply)
      [ ] Newspaper        [ ] Television          [ ] Radio
      [ ] Internet         [ ] Magazines           [ ] Other: _______________

What news source(s) or outlets (e.g., Fox, CNN, etc.) do you consult regularly?

Have you ever served in the military? If so, which branch and for how long?

Do you think jurors should follow the law as it is written, recognizing that even “bad” laws must
be changed through legislation? [ ] Agree            [ ] Disagree
            Case 3:17-cv-05806-RJB Document 380 Filed 04/24/20 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5
     Dated this 24th day of April 2020, in Seattle, Washington.
 6

 7
                                                 Caitilin Hall
 8                                               Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT JUROR QUESTIONNAIRE                                       ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
      (17-cv-05806/5769-RJB)                                               800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104-3188
                                                                                  (206) 464-7744
